        Case 3:20-cv-18404-BRM-ZNQ Document 25-3 Filed 06/15/21 Page 1 of 10 PageID: 287

                                AUTOMATED CLEARING HOUSE PROCESSING AGREEMENT
Reseller’s Name:


CHECK COMMERCE USE ONLY BELOW:

Merchant ID:                                                                                              Entered By:                                   Date:


I. MERCHANT INFORMATION:
Federal Tax ID Number:                                                                                                                 State Tax ID Number:


Business Name:                                                                                                                         DBA:


Address:                                                                             City:                                             State:            Zip Code:


Telephone Number:                                                                                         Fax Number:


Primary Email:                                                                                            Website Address:


II. PRINCIPAL / INDIVIDUAL 1
Name:                                                 Title:                                           % of Ownership:                  Driver’s License #:       State:


Address:                                                                             City:                                             State:            Zip Code:


Residence Phone:                                                                     Social Security Number:                           Date of Birth:


II. PRINCIPAL / INDIVIDUAL 2
Name:                                                 Title:                                           % of Ownership:                  Driver’s License #:       State:


Address:                                                                             City:                                             State:            Zip Code:


Residence Phone:                                                                     Social Security Number:                           Date of Birth:


III. FEES
Per Transaction / Per Settlement:           Per Return / Per Exception:                      Discount Rate:                            Authentication Fee:
0.50                                        1.00                                             .25                                       0.00
Monthly Maintenance Fee:                    Per Chargeback:                                  Application Fee:                          Collections Service Fee:
10.00                                       25.00                                            0.00                                      0.00
Quarterly Compliance Fee:                   Early Termination Fee:                           Proof of Authorization (POA) Fee:         Other:
                   $24.95                                      $500.00                                          $10.00
IV. RETURN THRESHOLDS [CHECK COMMERCE USE ONLY]

Administrative Returns               2%            Closed Account, Invalid Account, No Account Found

Standard Returns                     2%            All Positive Value Items, Excluding High Risk

High Risk Returns                    0.5%          Customer Advises Not Authorized, Authorization Revoked, Stop Payment, Returned Per ODFI’s Request

Total                                4.5%


V. REQUESTED TRANSACTION VOLUME
Maximum Single Transaction Amount:                              Maximum Daily Dollar Amount:                                     Maximum Daily Number of Transactions:
$                                                               $

VI. TRADE REFERENCES
Company Name:                                 Contact Person:                                      Telephone Number:                            Business Type:


Company Name:                                 Contact Person:                                      Telephone Number:                            Business Type:


VII. BANK REFERENCES
Company Name:                                 Contact Person:                                      Telephone Number:                            Business Type:


Company Name:                                 Contact Person:                                      Telephone Number:                            Business Type:




                                                                                                          V10.10.19                             ACH PROCESSING AGREEMENT   1
     Case 3:20-cv-18404-BRM-ZNQ Document 25-3 Filed 06/15/21 Page 2 of 10 PageID: 288


SCHEDULE - A: ACH AGREEMENT TERMS AND CONDITIONS
1.0 These ACH Agreement Terms and Conditions (“Agreement”) govern the agreement between the company (“Merchant”) named on any ACH processing
Application (“Application”) and ACH Processing Agreement to which these Terms and Conditions are attached and Check Commerce (“CHECK COMMERCE”).
Merchant agrees to be bound by the terms of this Agreement as stated herein. Each of the individuals signing this Agreement and the Application represents and
warrants that he or she has the full power and authority to bind the party (Merchant) identified above his or her name.

1.1 ACH PROCESSING. CHECK COMMERCE and Merchant have contracted for CHECK COMMERCE to provide Automated Clearing House (“ACH”) services as a
Third Party Processor of ACH transactions. These transactions will be placed through a financial institution used by CHECK COMMERCE who will be acting as
the Originating Depository Financial Institution (“ODFI”). Merchant shall act as the Originator. CHECK COMMERCE will debit funds (“Debit Entry”) for the purpose
of collecting Automatic Payments from the accounts of the Merchant’s customers (“Receivers”) and/or credit funds (“Credit Entry”) for the purpose of paying
the Merchant’s accounts receivable in accordance with the terms of this Agreement, the Operating Rules (“Rules”) of the National Automated Clearing House
Association (“NACHA”), and applicable federal, state and local laws or regulations governing ACH transactions (collectively, “Regulations”). The terms and
conditions of this Agreement do not limit Merchant’s obligation to comply with the Rules and Regulations. “Entry” or “Entries” shall mean either a Credit Entry or a
Debit Entry.

1.2 ACCOUNT AND AUTHORIZATION. Merchant shall, at all times, maintain an account at a bank that is a member of the Federal Reserve ACH System (“Account”).
Merchant expressly authorizes CHECK COMMERCE to debit and/or credit the Account designated by Merchant according to the terms of this Agreement. Merchant
further authorizes CHECK COMMERCE to process electronic funds transfers as a Third Party Processor through the Account designated by Merchant. Merchant
represents and warrants that it shall, at all times, maintain a sufficient balance in the Account to cover all obligations owed to CHECK COMMERCE, including,
but not limited to, all Entries originated by Merchant, returned Entries, chargebacks, fees, fines and all other obligations owed to CHECK COMMERCE and
Merchant authorizes CHECK COMMERCE to debit its Account for all amounts owed to CHECK COMMERCE. Merchant acknowledges and expressly agrees that
this authorization applies with the same force and effect to any new bank account information for Merchant that CHECK COMMERCE obtains at a future date,
regardless of the timing, reason or manner in which CHECK COMMERCE obtains information about other bank account(s) for Merchant (including, but not limited to,
bank account(s) that Merchant identifies to CHECK COMMERCE or bank account(s) for Merchant that CHECK COMMERCE identifies through its own lawful research
or investigation), and Merchant expressly agrees that CHECK COMMERCE may debit any such account held by, or on behalf of Merchant, in order to satisfy any of
Merchant’s obligations to CHECK COMMERCE. Merchant shall provide new Account information to CHECK COMMERCE, in writing, at least 10 days prior to closing or
changing the Account designated in this Agreement. This authorization shall survive the termination of this Agreement and shall continue in perpetuity until all of
Merchant’s obligations to CHECK COMMERCE are paid in full, including, but not limited to, those obligations described in this Agreement.

1.3 CANCELLATION. Either party may cancel this Agreement with 30 days’ written notice to the other party, subject to the terms and limitations set forth in the
TERM AND TERMINATION paragraph of this Agreement, including, without limitation, Merchant’s obligation to pay an Early Termination Fee if CHECK COMMERCE
does not approve, in writing, Merchant’s request to terminate the Agreement before the expiration of the initial term or any renewal term. CHECK COMMERCE may
also immediately cancel this Agreement and immediately suspend all processing for Merchant without providing advance written notice to Merchant: (1) upon the
request of CHECK COMMERCE’S ODFI or any regulatory agency, regardless of the reason for the request; (2) if CHECK COMMERCE, its ODFI or any regulatory agency
believes that Merchant has breached this Agreement, has breached any representations and warranties made in this Agreement, is violating or has previously
violated any applicable Rules or Regulations and/or has initiated any unauthorized Entries; or (3) if CHECK COMMERCE is unable to process transactions for
Merchant for any reason that is out of CHECK COMMERCE’S control or CHECK COMMERCE no longer has the ability to process transactions for Merchant.

1.4 CONSUMER CREDIT INQUIRIES. A credit report may be made in connection with this Application and Agreement. Merchant and the individuals signing this
Agreement on behalf of the Merchant, including any Guarantors, authorize CHECK COMMERCE, or any credit bureau or any credit reporting agency employed by
CHECK COMMERCE or any agents of CHECK COMMERCE to investigate the references provided or any other statements or data obtained from the Merchant, or
any of the above principals, for the purpose of this Application and Agreement. Merchant also authorizes CHECK COMMERCE to obtain additional credit reports
regarding Merchant on an annual basis, unless CHECK COMMERCE, in its sole and absolute discretion, determines that it is necessary for CHECK COMMERCE to
periodically obtain Merchant’s credit report on a more than annual basis, in which case Merchant authorizes CHECK COMMERCE to obtain such additional credit
reports. Notwithstanding anything in this paragraph, Merchant authorizes CHECK COMMERCE to obtain a credit report regarding Merchant if Merchant requests
increased processing amounts or parameters, or if Merchant originates sporadic transactional volume.

2.0 MERCHANT RESPONSIBILITIES

2.1 AUTHORIZATION. Merchant agrees to obtain authorization from Receivers pursuant to the requirements of the Rules and applicable Regulations prior to
debiting and/or crediting Receivers’ accounts. Merchant will maintain copies of the authorizations for a period of 2 years from the termination or revocation of the
authorization.

2.2 AUTHENTICATION. Merchant agrees that CHECK COMMERCE may adjust processing fees and/or add authentication services without prior notice if Merchant
experiences a return rate outside the standard return rates for its industry, as determined by CHECK COMMERCE in its sole and absolute discretion, or if CHECK
COMMERCE deems the authentication process Merchant subscribes to is not adequate for standards determined by CHECK COMMERCE. CHECK COMMERCE at its
sole and absolute discretion will determine the standards of authentication and the rate of return acceptable for Merchant. Nothing herein limits the Merchant’s
obligation to comply with the Rules and all applicable Regulations.


2.3 REPRESENTATIONS REGARDING AUTHORIZATION. Merchant represents and warrants with respect to all Entries originated by Merchant and processed by
CHECK COMMERCE for Merchant that (1) each Receiver has authorized the debiting and or crediting of its account, (2) each Entry is for an amount agreed to by
the Receiver, and (3) each Entry is in all other respects properly authorized. In addition to all other indemnity obligations contained elsewhere in this Agreement,
Merchant agrees to defend, indemnify and hold harmless CHECK COMMERCE for any claims, losses, liabilities, costs or expenses suffered or incurred (including




                                                                                           V10.10.19                           ACH PROCESSING AGREEMENT                2
      Case 3:20-cv-18404-BRM-ZNQ Document 25-3 Filed 06/15/21 Page 3 of 10 PageID: 289


attorneys’ fees and costs) relating to, arising out of or involving any breach of these representations and warranties or unauthorized Entries. These representations
and warranties by Merchant shall survive termination of the Agreement. Merchant acknowledges and agrees that, from time to time, another person or entity may
submit or modify transactions on behalf of the Merchant, including, without limitation, owners, principals, employees, officers, accountants or other designated
third parties. Such a person or entity is referred to herein as a “Merchant Administrator.” Merchant expressly agrees that CHECK COMMERCE is also considered
a Merchant Administrator. Merchant agrees that all actions of a Merchant Administrator will be deemed to be actions by Merchant under this Agreement, and
Merchant accepts full responsibility and liability for any and all acts and/or omissions of a Merchant Administrator, including, but not limited to, acts of negligence
(whether active, passive or gross negligence) and intentional or fraudulent acts.

2.4 IDENTIFYING NUMBERS. Merchant understands and agrees that CHECK COMMERCE may rely solely on identifying numbers provided by Merchant to determine
the bank and account of a Receiver even if the numbers identify a bank or account holder different from the one identified by Merchant. In addition to all other
indemnity obligations contained elsewhere in this Agreement, Merchant shall defend, indemnify and hold harmless CHECK COMMERCE for any claims, losses,
liabilities, costs or expenses suffered or incurred (including attorneys’ fees and costs) as a result of an incorrect account or other identification.

2.5 INTENTIONALLY OMITTED.

2.6 REGULATORY COMPLIANCE. Merchant bears the final responsibility to insure that Merchant’s policies and procedures meet the requirements of the Rules
and all applicable Regulations. Merchant is encouraged to consult counsel regarding compliance with the Rules and Regulations whenever there is any doubt
about compliance. Merchant represents and warrants that all Entries originated by Merchant and processed by CHECK COMMERCE for Merchant comply with all
applicable Rules and Regulations, including without limitation the following Regulations: 1) FTC Act (15 U.S.C. §§ 41, et seq.); 2) TSR (16 C.F.R. 310, et seq.); 3) Electronic
Fund Transfer Act (15 U.S.C. §§ 1601, et seq.) and Regulation E (12 C.F.R 205, et seq.), if applicable; 4) Uniform Commercial Code Article 4-A, if applicable; 5) Federal
Reserve Board Regulation J, if applicable; 6) the rules and sanctions laws of the Office of Foreign Assets and Control (“OFAC”); 7) Unlawful Internet Gambling
Enforcement Act (31 U.S.C. §§ 5361, et seq.) and accompanying regulations (12 C.F.R. 233; 31 C.F.R. 132); 8) PACT Act (15 U.S.C. §§ 376, et seq., Jenkins Act (15 U.S.C. §§
375, et seq. and accompanying regulations; and 9) all applicable state laws and regulations. Merchant further represents and warrants that it shall not originate
any Entries that constitute (i) improper telemarketing in violation of the TSR or other applicable Regulations or Rules; (ii) sales or marketing of advance-fee credit
cards in violation of the TSR or other applicable Regulations or Rules; (iii) restricted Internet gambling transactions; and/or (iv) unlawful Internet tobacco sales.
Merchant represents and warrants that it will not transmit any Entries that violate the laws of the United States or any state or locality in which CHECK COMMERCE
or Merchant does business. These representations and warranties by Merchant shall survive termination of this Agreement. In addition to all other indemnity
obligations contained elsewhere in this Agreement, Merchant shall defend, indemnify and hold harmless CHECK COMMERCE for any claims, losses, liabilities,
costs, fines or expenses suffered or incurred (including attorneys’ fees and costs) relating to, arising out of or involving any breach of these representations and
warranties or failure to comply with any applicable Rules or Regulations. In addition to its cancellation rights described elsewhere in this Agreement, CHECK
COMMERCE may immediately cancel this Agreement if CHECK COMMERCE, its ODFI or any regulatory agency believes that Merchant is violating or has previously
violated any applicable Regulation or Rule or is in breach of these representations and warranties.

2.7 TAX NAME AND ID. Merchant shall provide to CHECK COMMERCE its correct and accurate tax filing name and tax identification number for the U.S. Internal
Revenue Service (“IRS”). In addition to all other indemnity obligations contained elsewhere in this Agreement, Merchant bears all liability and agrees to defend,
indemnify and hold harmless CHECK COMMERCE and its ODFI, including all of their directors, officers, employees and affiliates, from any and all claims, liabilities,
losses, damages, fines, costs or other expenses (including attorneys’ fees and costs) suffered or incurred arising out of, relating to or involving in any way
Merchant’s failure to provide an accurate tax filing name or tax identification number.

2.8 TAX REPORTING OBLIGATIONS. Merchant acknowledges that, pursuant to Section 6050W of the Internal Revenue Code, CHECK COMMERCE is responsible for
filing with the IRS annual information returns for all reportable payment transactions to Merchant for whom CHECK COMMERCE processes transactions under this
Agreement. Merchant shall cooperate with CHECK COMMERCE and take all reasonable steps to aid its reporting obligations and compliance with Section 6050W,
including, but not limited to, provide an accurate and verifiable tax filing name and tax identification number (“TIN”) for each Merchant account. Merchant further
acknowledges and agrees that, if it fails to provide an accurate tax filing name or TIN information, the IRS notifies CHECK COMMERCE of a discrepancy between
the information provided by Merchant and the IRS records, or if requested by the IRS for any reason, CHECK COMMERCE shall be required to perform backup
withholding from Merchant funding by deducting and withholding income tax in an amount based on the IRS withholding regulations at the time withholding
is required from the gross amount of each reportable transaction pursuant to Section 6050W and its corresponding regulations. Merchant expressly authorizes
CHECK COMMERCE to withhold from Merchant’s funding or debit Merchant’s Account (or another account designated by Merchant if there are insufficient funds in
the Account to cover the required withholding) for any and all backup withholding amounts required by Section 6050W and its corresponding regulations.

2.9 RECORDKEEPING REQUIREMENTS. Merchant shall keep all records of verifiable consumer authorizations for a period of two (2) years from the date an
authorization is terminated or revoked. Merchant agrees to provide copies of such documents or records to CHECK COMMERCE immediately upon written request
from CHECK COMMERCE.

2.10 NOTICE OF ERRONEOUS UNAUTHORIZED TRANSFER. Merchant agrees to promptly and regularly review all Entries and other communication received
from CHECK COMMERCE and to immediately notify CHECK COMMERCE if there are any discrepancies between Merchant’s records and those provided by CHECK
COMMERCE, the ODFI or Merchant’s bank, or with respect to any transfer not authorized by Merchant. If Merchant fails to notify CHECK COMMERCE within 7 days
of the date CHECK COMMERCE e-mails, mails or otherwise provides a statement of account or other report of activity to Merchant, then Merchant will be solely
responsible for all losses or other costs associated with any erroneous or unauthorized transfer.
2.11 INDEMNITY. In addition to all other indemnity obligations contained elsewhere in this Agreement, Merchant agrees to defend, indemnify and hold harmless
CHECK COMMERCE and its ODFI, including all of their directors, officers, employees and affiliates, from and against any and all claims, losses, liabilities, costs or
expenses suffered or incurred (including attorneys’ fees and costs) relating to, arising out of or involving any breach of the representations and warranties made by
Merchant in this Agreement, the failure of Merchant or a Merchant Administrator to comply with the terms of the Agreement, the failure of Merchant or a Merchant
Administrator to comply with the Rules, or any and all other applicable laws or Regulations, or by reason of CHECK COMMERCE providing the services set forth in
this Agreement. This paragraph shall survive termination of the Agreement.




                                                                                               V10.10.19                             ACH PROCESSING AGREEMENT                     3
      Case 3:20-cv-18404-BRM-ZNQ Document 25-3 Filed 06/15/21 Page 4 of 10 PageID: 290


3.0 CHECK COMMERCE RESPONSIBILITIES


3.1 ACCEPTING TRANSACTIONS. CHECK COMMERCE will only be responsible for processing Entries that have arrived at its premises in proper format and on
a timely basis. CHECK COMMERCE will advise Merchant of any applicable cut-off time. Merchant does not have the right to cancel or amend any entry after
submission to the ACH Network.

3.2 ORIGINATING TRANSACTIONS. CHECK COMMERCE will use the information provided by Merchant to originate Entries to the ACH Network. Merchant
acknowledges and agrees that CHECK COMMERCE may reject Entries for any reason permitted or required by the Rules or applicable Regulations. Merchant
also acknowledges and agrees that Entries or files may be rejected which exceed the threshold parameters identified and set for Merchant. Merchant also
acknowledges and agrees that an Entry may be rejected if the Entry would cause CHECK COMMERCE to violate any Federal Reserve or other regulatory risk
control program, any other applicable Rule or Regulation, or CHECK COMMERCE’S agreement with its ODFI. At Merchant’s request, CHECK COMMERCE will make
reasonable efforts to reverse, modify, or delete an Entry, but will have no responsibility for the failure to comply with that request. All such requests must be made
in writing and faxed, delivered, or mailed to CHECK COMMERCE.

3.3 RETURNED ENTRIES AND NOCS. CHECK COMMERCE will apply returned Entries to Merchant’s Account when they are received. As described elsewhere in this
Agreement, if Merchant does not have funds available in its designated Account sufficient to cover all returned Entries, Merchant acknowledges and agrees that
CHECK COMMERCE will debit any other bank account identified by Merchant to CHECK COMMERCE (regardless of the timing, method or reason Merchant identified
such account to CHECK COMMERCE). CHECK COMMERCE will create and make available to Merchant a report containing detailed information about returned
Entries. If Merchant requests that the returned Entries be provided electronically, CHECK COMMERCE may do so according to the Rules and Regulations regarding
returned Entries. Merchant is solely responsible for all returned Entries.

3.4 SETTLEMENTS AND FINALITY. Merchant’s Account will settle in accordance with the funding schedule set for Merchant. The first day of the settlement cycle
is the following day from the effective Entry date. If any Entry is returned beyond the settlement date, CHECK COMMERCE will, at CHECK COMMERCE’s sole and
absolute discretion, either apply the debit to the current day’s settlement, or debit the Merchant’s account for the amount of the returned Entry plus associated
fees. If sufficient funds to cover returned Entries are not available in Merchant’s Account, Merchant shall immediately remit payment to CHECK COMMERCE to fully
cover the amount of all returned Entries. As described elsewhere in this Agreement, Merchant agrees that, to fully cover all returned Entries, CHECK COMMERCE
may also debit any other bank account for Merchant about which it has account information, regardless of the timing, reason or manner in which CHECK
COMMERCE obtained information about the other bank account(s) for Merchant (including, but not limited to, bank account(s) that Merchant identifies to CHECK
COMMERCE or bank account(s) for Merchant that CHECK COMMERCE identifies through its own lawful research or investigation).

3.5 NO WARRANTY. Merchant acknowledges and agrees that neither CHECK COMMERCE nor its ODFI has control over the conditions under which Merchant uses
the payment processing system, and does and cannot warrant the results obtained by such use. CHECK COMMERCE DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, RELATING TO THE PROCESSING AND/OR CHECK COMMERCE’S SERVICES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES AGAINST INFRINGEMENT OF
THIRD-PARTY RIGHTS OR THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. CHECK COMMERCE DOES NOT WARRANT
THAT OPERATION OF THE PAYMENT PROCESSING SERVICE WILL BE UNINTERRUPTED, ERROR-FREE, OR SECURE. MERCHANT ACKNOWLEDGES THAT THE PAYMENT
PROCESSING SYSTEM IS PROVIDED FOR USE BY MERCHANT “AS IS.” MERCHANT FURTHER ACKNOWLEDGES THAT CHECK COMMERCE BEARS NO RESPONSIBILITY
FOR THE MERCHANT WEB SITE(S). MERCHANT ACKNOWLEDGES THAT AN AUTHORIZATION FOR PAYMENT IS NEITHER A WARRANTY THAT THE PERSON PRESENTING
THE AUTHORIZATION IS THE RIGHTFUL ACCOUNT HOLDER NOR A PROMISE OR GUARANTEE BY CHECK COMMERCE THAT IT WILL PAY OR ARRANGE FOR PAYMENT
TO MERCHANT FOR THE AUTHORIZED TRANSACTION. MERCHANT ACKNOWLEDGES THAT AN AUTHORIZATION DOES NOT PREVENT A SUBSEQUENT REVERSAL OF A
PREVIOUSLY AUTHORIZED TRANSACTION PURSUANT TO THIS AGREEMENT.

3.6 LIMITS OF LIABILITY. CHECK COMMERCE will be responsible for the performance of ACH services as a Third Party Processor in accordance with the terms of
this Agreement and the Rules and applicable Regulations. CHECK COMMERCE will not accept responsibility for errors, acts, or failure to act by others, including but
not limited to, banks, communication providers, common carriers, or clearing houses through which Entries may be passed and or originated. CHECK COMMERCE
is not responsible for any loss, liability or delay caused by fires, earthquakes, war, civil disturbances, power surges or failures, acts of governments, labor disputes,
failures in communication networks, intervening negligent, criminal or tortious acts of third parties who are not within CHECK COMMERCE’S control or employ, legal
constraints or other events beyond the control of CHECK COMMERCE. CHECK COMMERCE shall not be liable to Merchant for any delays in receipt or transmittal of
funds or errors in credit or debit entries caused by third parties, including, without limitation, the Automated Clearing House, any depository financial institution, or
any agent of Merchant.

4.0 ADDITIONAL TERMS AND CONDITIONS


4.1 FEES AND PAYMENT. CHECK COMMERCE will notify Merchant in writing of fees due for services rendered. Notice of any changes to the existing fee structure as
stated in this Agreement (including new or increased fees) will be made in writing to Merchant within 10 days of such changes or any new fees becoming effective.
Merchant has the right to cancel the Agreement in writing at that time. Continued use of the services provided by CHECK COMMERCE after notice of fee changes
is provided to Merchant shall constitute Merchant’s agreement to any new or changed fees. In addition to the fees identified elsewhere in this Agreement and
the Application, Merchant shall pay the fees to CHECK COMMERCE set forth in this paragraph. Return Fees: If Merchant returns a transaction initiated by CHECK
COMMERCE and the transaction is in accordance with this Agreement, Merchant will be charged a $35.00 return fee per occurrence. CHECK COMMERCE, in its sole
and absolute discretion, may suspend settlements for Merchant until payment for returned Entries or return fees is fully remedied. Chargeback and High Return
Rate Fees: If, at the time Merchant is billed for chargebacks, Merchant’s High Risk or Unauthorized Return Rate exceeds 0.5% using a NACHA approved method
of calculation, a high-risk surcharge of $15.00 will be added to each chargeback received during that billing period and an additional 1.0% discount rate will be
added to Merchant’s Account, to be charged retroactively for the previous 30 days. In addition, if Merchant’s overall return rate exceeds the rate specified in this
Agreement, Merchant will be charged an additional $5.00 per return until such time that the Merchant’s return rate returns to a level that is below the return rate
threshold specified in this Agreement or Merchant is approved for a higher return limit. Proof of Authorization Fees: Merchant will be charged a $10.00 fee




                                                                                            V10.10.19                            ACH PROCESSING AGREEMENT                   4
      Case 3:20-cv-18404-BRM-ZNQ Document 25-3 Filed 06/15/21 Page 5 of 10 PageID: 291


for each Proof of Authorization (“P.O.A.”) request received by CHECK COMMERCE. Merchant agrees to provide CHECK COMMERCE with the P.O.A. and all required
information by the deadline imposed by CHECK COMMERCE. If CHECK COMMERCE does not receive the P.O.A. and/or any other required documentation within
the time permitted and/or Merchant does provide information but the information provided is not valid or does not meet the NACHA requirements for the type of
transaction that is in question, Merchant agrees to pay $35.00 for each occurrence. Refunds and Credits: CHECK COMMERCE reserves the right to issue refunds or
credits to any Receiver that has been debited by Merchant at any time and in CHECK COMMERCE’S sole and absolute discretion. Merchant is subject to a $25.00
fee per credit or refund issued. In the event CHECK COMMERCE issues any credits or refunds on behalf of the Merchant, the amount of the refund or credit and
associated fees will be deducted from Merchant’s Account. If there are not sufficient funds in the Account, Merchant agrees that CHECK COMMERCE will deduct
the amount of refunds or credits issued, as well as associated fees, from Merchant’s Reserve Account or may debit any other bank account for Merchant about
which CHECK COMMERCE has account information, regardless of the timing, reason or manner in which CHECK COMMERCE obtained information about the other
bank account(s) for Merchant (including, but not limited to, bank account(s) that Merchant identifies to CHECK COMMERCE or bank account(s) for Merchant that
CHECK COMMERCE identifies through its own lawful research or investigation). Transactional Limit Fees: CHECK COMMERCE will also impose fees in the event
Merchant exceeds any of its imposed maximum single transaction and maximum daily dollar limits. Daily limits will be reset at the beginning of each day. For
single transaction and daily dollar amount limits, a $25.00 fee per transaction that exceeds the limits will be applied. Compliance Fees: Merchant agrees that,
for each Merchant account on file with CHECK COMMERCE, Merchant will pay a compliance fee of $24.95 to be billed per quarter. Attorneys’ Fees. If Merchant
becomes obligated to pay CHECK COMMERCE’s attorneys’ fees pursuant to any provision in of this Agreement, such fees shall include in-house counsel fees at the
rate of $400 per hour, as well as the actual hourly rate for outside counsel. Payment: Merchant agrees that CHECK COMMERCE may collect any and all amounts
due by Merchant, including, without limitation, all fees set forth in the Application and this Agreement, returned Entries, chargebacks, refunds or credits issued to
Receivers, fines, damages or costs and expenses incurred by CHECK COMMERCE to perform services for Merchant (including attorneys’ fees and costs to enforce
any of Merchant’s obligations under this Agreement), by billing Merchant, debiting Merchant’s Account, debiting the Reserve Account or debiting any other bank
account for Merchant about which CHECK COMMERCE obtains account information, regardless of the timing, reason or manner in which CHECK COMMERCE
obtained information about the other bank account(s) for Merchant (including, but not limited to, bank account(s) that Merchant identifies to CHECK COMMERCE
or bank account(s) for Merchant that CHECK COMMERCE identifies through its own lawful research or investigation), and/or setting off against any amounts
CHECK COMMERCE owes Merchant, without any obligation to give prior notice to Merchant. Merchant shall provide CHECK COMMERCE the information necessary
to collect all amounts owed by Merchant under this Agreement or the Rules or applicable Regulations. Merchant will be responsible for any and all attorneys’ fees
and other costs and expenses CHECK COMMERCE may incur in collecting any fees or other amounts Merchant owes to CHECK COMMERCE.

4.2 VOLUME ANALYSIS. CHECK COMMERCE will routinely analyze Merchant origination and return activity. In the event Merchant exceeds a return rate outside the
standard return rates for its industry, as determined by CHECK COMMERCE in its sole and absolute discretion, CHECK COMMERCE determines Merchant’s business
is operating in a manner that CHECK COMMERCE believes could cause a financial or legal risk, or if Merchant ceases to do business with CHECK COMMERCE for
any reason, CHECK COMMERCE shall have the right at any time to place all of the provisional or final credit provided to Merchant for each Debit Entry originated
by it into an account held by CHECK COMMERCE for a period of 2 years from the last Debit Entry. The above determining factors are at the sole and absolute
discretion of CHECK COMMERCE. In addition to all other Merchant accounts from which CHECK COMMERCE is authorized under this Agreement to obtain payment
of funds owed by Merchant, CHECK COMMERCE shall have the right to offset and pay itself from the account described in this paragraph for all returned Entries,
chargebacks, refunds or credits issued, fees, damages (including liquidated damages), or other costs and expenses (including attorneys’ fees and costs) that may
arise out of ACH processing for Merchant and for which Merchant has agreed to pay CHECK COMMERCE pursuant to the terms of this Agreement. Additionally,
if the Merchant’s average transaction volume drops by more than 75% or Merchant processes less than 75% of the projected volume set forth in the Requested
Transaction Volume section in the Application, CHECK COMMERCE may increase Merchant’s fees without prior notice to Merchant.

4.3 LIQUIDATED DAMAGES. Notwithstanding any other provision of this Agreement, in the event that Merchant violates any applicable Regulation or Rule, or is in
breach of the representations and warranties made in this Agreement regarding Merchant’s compliance with all applicable Regulations and Rules, Merchant shall
pay to CHECK COMMERCE as liquidated damages an amount equal to 30% of the provisional or final credit for each Debit Entry that may otherwise be provided
to Merchant at the conclusion of the 2-year VOLUME ANALYSIS period. Merchant acknowledges and agrees that CHECK COMMERCE may deduct the amount of
liquidated damages owed pursuant to this paragraph from the amount of provisional or final credit that may otherwise be provided to Merchant at the conclusion
of the 2-year VOLUME ANALYSIS period. The parties agree that CHECK COMMERCE’S damages for Merchant’s violation of any applicable Regulation or Rule, or
breach of Merchant’s representations and warranties regarding Merchant’s compliance with all applicable Regulations and Rules, would be uncertain and difficult
to ascertain and that the liquidated damages described in this paragraph are reasonably related to CHECK COMMERCE’S actual damages and are a reasonable
estimate of the damages which CHECK COMMERCE would in fact suffer in the event of Merchant’s failure to comply with all applicable Regulations and Rules, or
Merchant’s breach of its representations and warranties regarding its compliance with applicable Regulations and Rules and that such Liquidated Damages are
not a penalty.

4.4 CONFIDENTIALITY. Each party represents, warrants and mutually agrees that all information concerning the other party which comes into its possession
during the term of this Agreement shall be maintained as confidential and shall not be used or divulged to any other party except as necessary to permit the
activities contemplated under this Agreement or as required by law. Notwithstanding the foregoing, it shall not be a breach of this Confidentiality provision for
CHECK COMMERCE to disclose Merchant’s confidential information if required to do so under law or in a judicial or other governmental investigation or proceeding,
provided Merchant has been given prior notice to the extent not prohibited or requested by the government agency or Court Order and CHECK COMMERCE has
sought all available safeguards against widespread dissemination prior to such disclosure.


4.5 GOVERNING LAW AND VENUE. This Agreement, all questions related to the Agreement’s validity, interpretation, performance, execution and inducement, and
all claims related to, arising under, or involving in any way this Agreement, the services by CHECK COMMERCE, or Merchant’s business relationship with CHECK
COMMERCE, or Merchant’s business relationship with CHECK COMMERCE are governed by, and shall be construed under, the laws of the State of Arizona without
regard for the principles and conflicts of law. All such claims shall exclusively be adjudicated in a State or Federal Court located in Maricopa County, Arizona,
which the parties agree has exclusive personal jurisdiction over them and is the proper venue. The parties waive any objections to personal jurisdiction or venue in
Maricopa County, Arizona. The prevailing party in any such action shall be entitled to recover its reasonable attorneys’ fees and costs (including expert witness fees
and costs) incurred in the matter.




                                                                                          V10.10.19                           ACH PROCESSING AGREEMENT                   5
      Case 3:20-cv-18404-BRM-ZNQ Document 25-3 Filed 06/15/21 Page 6 of 10 PageID: 292


4.6 JURY TRIAL WAIVER. CHECK COMMERCE AND MERCHANT BOTH IRREVOCABLY WAIVE A TRIAL BY JURY UNDER BOTH STATE AND FEDERAL LAW IN ANY ACTION,
LAWSUIT, OR DISPUTE ARISING OUT OF, OR RELATING TO, THIS AGREEMENT, CHECK COMMERCE’S SERVICES, OR THE TRANSACTIONS RELATING TO SUBJECT MATTER
OF THIS AGREEMENT.

4.7 AGREEMENT MODIFICATION. CHECK COMMERCE may modify the terms and conditions of this Agreement upon 10 days’ written notice. Use of services after any
such modification will evidence acceptance of the modification(s).

4.8 NOTICES. Each notice required by this Agreement shall be in writing and will be effective when sent unless notice is provided by First Class Mail, return receipt
requested, which shall be effective when received. Notice may be provided by:

       (1) To Merchant:
           (a) by First Class Mail, return receipt requested, at the Merchant’s business address listed in this Agreement;
           (b) by facsimile at Merchant’s fax number currently on file;
           (c) by electronic mail at the Merchant’s email address currently on file;
           (d) by posting notice to the Merchant Portal, which shall be effective at the next Merchant login to the Merchant Portal.

       (2) To CHECK COMMERCE:
           (a) by First Class Mail, return receipt requested to 5055 E. Washington Street, Suite 300, Phoenix, AZ 85034; or
           (b) by email to legal@checkcommerce.com with a copy to Alex.Sidel@checkcommerce.com

4.9 EXCLUSIVE AGREEMENT. Merchant agrees and warrants that, during the term of this Agreement, Merchant will exclusively use CHECK COMMERCE’s products
and services as set forth in this Agreement, and shall not use or contract with any competing ACH or electronic funds transfer organization unless first specifically
approved in writing by CHECK COMMERCE.

4.10 TERM AND TERMINATION. This Agreement is effective from the date hereof and shall continue for a term of one (1) year. Thereafter, this Agreement shall
be automatically renewed for consecutive one (1) year periods unless either party gives the other written notice of non-renewal at least 30 days prior to the
expiration date of the current term. This Agreement may be terminated by CHECK COMMERCE at any time with 30 days’ written notice or as otherwise provided
by the terms of this Agreement. If Merchant wants to terminate the Agreement before the initial one-year term or any renewal term has expired, Merchant shall
give CHECK COMMERCE 30 days’ written notice of Merchant’s intent to terminate the Agreement. CHECK COMMERCE must approve the Merchant’s request for early
termination in writing, which approval will not be unreasonably withheld. If CHECK COMMERCE does not provide such written approval, Merchant acknowledges
and agrees that it will be charged an early termination fee of $500.00 or the amount mutually agreed upon in the Early Termination Fee section of the Agreement.
Notwithstanding CHECK COMMERCE’S rights to cancel this Agreement as stated elsewhere in this Agreement, CHECK COMMERCE may also immediately terminate
this Agreement and immediately suspend all processing for Merchant without providing advance written notice to Merchant: (1) upon the request of CHECK
COMMERCE’S ODFI or any regulatory agency (regardless of the reason for the request); (2) if CHECK COMMERCE, its ODFI or any regulatory agency believes that
Merchant has breached this Agreement, has breached any representations and warranties made in this Agreement, is violating or has previously violated any
applicable Regulations or Rules and/or has initiated any unauthorized Entries; or (3) if CHECK COMMERCE is unable to process transactions for Merchant for
any reason that is out of CHECK COMMERCE’s control or CHECK COMMERCE no longer has the ability to process transactions for Merchant. Immediately upon
termination of the Agreement, whether by expiration or otherwise and whether or not the Agreement was terminated for cause, CHECK COMMERCE’S obligation
to provide services under the Agreement shall cease, and any unpaid amounts due and owing by Merchant shall become immediately due and payable. Payment
for any services rendered or any other obligation or liability owing at the time of termination shall not be affected by termination of this Agreement. At the time
of termination, CHECK COMMERCE will place all unsettled funds due to be settled into a Reserve Account to be released in accordance with the RESERVE BALANCE
paragraph of this Agreement.

4.11 DAMAGE WAIVER. CHECK COMMERCE will not be liable to Merchant for any special, consequential, indirect or punitive damages whether or not: (1) any
claim for these damages is based on tort or contract law, or (2) either party knew or should have known the likelihood of these damages in any situation. CHECK
COMMERCE makes no representations or warranties other than those expressly made in this Agreement.


4.12 RESERVE ACCOUNT. For Merchants where Reserve Accounts are required, in CHECK COMMERCE’s sole and absolute discretion, Merchant acknowledges and
agrees that an amount equal to or greater than 100% percent of highest monthly origination total amount will be held in a Reserve Account by CHECK COMMERCE.
Merchant further acknowledges and agrees that its Reserve Account may be commingled with reserve funds held for other merchants. This amount will remain
in the Reserve Account for a period of 2 years following the last debit Entry initiated by Merchant. Merchant acknowledges and agrees that this Reserve Account
will be used to fund any and all returned items. In addition, CHECK COMMERCE shall also have the right to offset and pay itself from the Reserve Account for all
returned Entries, fees, damages, or other costs and expenses (including attorneys’ fees and costs) that may arise out of ACH processing for the Merchant and for
which Merchant has agreed to pay CHECK COMMERCE pursuant to the terms of this Agreement. For purposes of funding the Reserve Account, CHECK COMMERCE
agrees to deduct an amount equal to no more than 100% percent of each debit origination until such time that the entire 100% percent reserve amount is reached.
In the event a reserve is held, it is solely the responsibility of Merchant to notify CHECK COMMERCE of an impending release based on the 2-year calculation.

Merchant acknowledges and agrees that, until such time as all of the amounts owed by Merchant and its obligations, including its obligation to pay all returns, are
paid to CHECK COMMERCE in full, all funds in the Reserve Account shall be considered to be held by CHECK COMMERCE for CHECK COMMERCE sole interest, benefit,
and protection, shall be considered to be the property of CHECK COMMERCE, and shall not be considered to be held for the benefit of Merchant or be considered to
be an asset for or property of Merchant. Notwithstanding any of the foregoing, as an additional and cumulative right under this Agreement, if CHECK COMMERCE
reasonably believes that Merchant will in the future owe any such amounts under this Agreement, including for returns, anticipated returns, fines, fees, or any other
item described in this Agreement, CHECK COMMERCE may also identify, sequester, segregate or transfer to itself (including its own bank account(s)) any portion of
the Reserve that CHECK COMMERCE believes is needed to pay such obligation and may hold and use such amount for its own benefit and protection (as opposed
to any such amount being held for Merchant’s benefit or the benefit of any third party). Merchant shall not have any possessory or equitable interest in any funds




                                                                                           V10.10.19                           ACH PROCESSING AGREEMENT                 6
      Case 3:20-cv-18404-BRM-ZNQ Document 25-3 Filed 06/15/21 Page 7 of 10 PageID: 293


identified, sequestered, segregated or transferred pursuant to this Section. The aforementioned rights and remedies are not intended to be exclusive and are
intended to be cumulative of all of CHECK COMMERCE’S other rights and remedies under this Agreement and applicable law.

In the event Merchant does not notify CHECK COMMERCE in writing for an accounting and request, in writing, that CHECK COMMERCE release any Reserve Account
within 30 days prior to the expiration of the 2 years following the last debit transaction, the Reserve Account shall be forfeit and may be transferred or applied
to a company-wide reserve account that may be used, applied or offset, in CHECK COMMERCE’s sole and absolute discretion, to pay or reduce other unfunded
liabilities of any and all CHECK COMMERCE merchants, whether or not affiliated with Merchant and Merchant’s processing activity. Any funds held in accordance
with the VOLUME ANALYSIS provisions of this Agreement are to be considered reserve funds and subject to the requirement of this paragraph that Merchant must
request, in writing, that CHECK COMMERCE release funds in the Reserve Account within 30 days prior to the expiration of the 2-year period. In the event of a forfeit
Reserve Account, CHECK COMMERCE is granted all rights to the Reserve Account and the entire remaining balance therein. Moreover, in the event the Agreement is
terminated, suspended or canceled for any reason, any and all unfunded settlements otherwise due to Merchant will be placed in the Reserve Account and subject
to the terms of this paragraph.

4.13 FUNDING POLICY. Merchant acknowledges and agrees that funding for each origination will be set by CHECK COMMERCE at CHECK COMMERCE’s sole and
absolute discretion. Unless expressly agreed to in writing the amount disbursed will be the origination amount less returned items, processing fees and any reserve
amount as required. WEB merchants are required to have an unfunded amount of no less than 12.5 percent of the highest consecutive 30-business day average.
CHECK COMMERCE reserves the right to change the funding schedule, average balance requirements or reserve requirements at its sole and absolute discretion for
any Merchant regardless of SEC type.

4.14 AUDIT REQUIREMENTS. CHECK COMMERCE and its ODFI shall have the right to audit Merchant concerning its compliance with the Rules and applicable
Regulations.

4.15 CUSTOMER SERVICE. Merchant agrees to maintain, support and staff a customer service line with a U.S. domiciled telephone number during normal U.S.
business hours. If Merchant fails to maintain a working customer service telephone line, then CHECK COMMERCE will, at its sole discretion, process customer
services calls on behalf of Merchant at a charge of $5.00 per inbound/outbound call and $5.00 per refund processed.

4.16 NON-SOLICITATION. Merchant agrees that, without CHECK COMMERCE’s prior written consent, it will not, for a period of (1) year from the date this agreement
is terminated, directly or indirectly solicit for employment or employ any person who is now employed by CHECK COMMERCE.

4.17 ENTIRE AGREEMENT. This Agreement makes up the entire Agreement between the parties concerning ACH services and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions whether oral or written of the parties, and there are no warranties, representations
and/or agreements among the parties in conjunction with the subject matter hereof except as set forth in this Agreement. There are no third-party beneficiaries of
this Agreement.

4.18 SEVERABILITY. In the event any provision of this Agreement is held invalid, illegal or unenforceable by a court of competent jurisdiction, only that provision
shall be severed from this Agreement and the remaining provisions shall continue in force, provided that each Party preserves the substantial benefits of the
bargain contemplated in this Agreement.

4.19 INTERPRETATION; WAIVER. Any waiver by a party of a breach by the other party, whether express or implied, shall not constitute a consent to, waiver of, or
excuse for any different or subsequent breach. The parties agree that, should any provision or term of this Agreement require interpretation or construction, this
Agreement will be interpreted or construed without any presumption that the provisions of this Agreement are to be construed against the party that prepared
this Agreement.

4.20 ASSIGNMENT. CHECK COMMERCE shall have the right to assign this Agreement, including its rights and performance obligations under the Agreement, to
any corporation or other entity which CHECK COMMERCE may hereafter merge or consolidate, or to which CHECK COMMERCE may transfer all or substantially all
of its assets provided such corporation or other entity assumes all of CHECK COMMERCE’S obligations hereunder. Upon assignee’s or transferee’s assumption of
CHECK COMMERCE’S obligations pursuant to this Agreement, CHECK COMMERCE shall have no further liability to Merchant and Merchant shall look solely to any
assignee or transferee for performance of any and all obligations arising under or related to this Agreement.

4.21 EXECUTION IN COUNTERPARTS COPIES. This Agreement, including all Exhibits and Addendums thereto (which are incorporated as part hereof) may be
executed in the original or by facsimile or e-mail in multiple counterparts, each of which shall be deemed an original, but all of which together shall constitute one
and the same instrument. Facsimile and photocopies of this Agreement shall be considered originals for all purposes, including, but not limited to, any court or
arbitration proceedings. Merchant acknowledges that they may not receive a countersigned Agreement, exhibits or addendums from CHECK COMMERCE unless
such countersigned Agreement is requested by Merchant in writing. Acceptance of all terms and conditions is upon CHECK COMMERCE’s receipt of the agreement
executed by Merchant.

4.22 BINDING CONTRACT. This Agreement, which includes Schedule A, ACH Agreement Terms and Conditions, shall be binding on both parties only upon execution
by an authorized representative of CHECK COMMERCE.




                                                                                           V10.10.19                           ACH PROCESSING AGREEMENT                  7
         Case 3:20-cv-18404-BRM-ZNQ Document 25-3 Filed 06/15/21 Page 8 of 10 PageID: 294


5.0 PERSONAL GUARANTY. To endure and in consideration of CHECK COMMERCE’s acceptance of the Merchant Application and this Agreement, the undersigned
absolutely and unconditionally guarantees to CHECK COMMERCE full and prompt payment and performance when due of each any every condition and obligation
of Merchant under this Application and Agreement, including all exhibits and amendments thereto. The undersigned guarantor(s) further acknowledges and
agrees to pay all expenses of collection on this guaranty, including reasonable attorneys’ fees incurred by reason of the default of the Merchant or the default of
the guarantor(s). The undersigned guarantor(s) waives prior demand on Merchant. CHECK COMMERCE shall not be required to first proceed against Merchant
to enforce any other remedy before proceeding against the undersigned personal guarantor(s). This is a continuing and irrevocable guaranty which shall not
be discharged or affected by the death of the undersigned, shall bind heirs, administrators, representatives and assigns and may be enforced by or for the
benefit of any other successor of CHECK COMMERCE. The term of this personal guaranty shall be for the duration of the Agreement, and any other addendum or
amendment thereto, and shall guarantee all obligations which may arise or accrue during the term thereof although enforcement may be sought subsequent to
any termination.
Merchant Name:                                                                              Merchant Name:


Authorized Signature:                                                                       Authorized Signature:


Name (Print or Type):                                                                       Name (Print or Type):


Title:                                                                                      Title:


Date:                                                                                       Date:




Merchant acknowledges a countersigned Agreement, exhibits or addendums from CHECK COMMERCE may not be sent to Merchant or received by Merchant unless such countersigned
Agreement is requested by Merchant in writing. Acceptance of all terms and conditions is upon CHECK COMMERCE’s receipt of the Agreement executed by Merchant.


CHECK COMMERCE:
Authorized Signature:


Name (Print or Type):


Title:


Date:




                                                                                                     V10.10.19                             ACH PROCESSING AGREEMENT        8
       Case 3:20-cv-18404-BRM-ZNQ Document 25-3 Filed 06/15/21 Page 9 of 10 PageID: 295


SCHEDULE - B: BUSINESS QUESTIONNAIRE
Year Business Established:                                                                             Corporation          LLC         Partnership        Sole Proprietor      Other

                                                                                                       Non-profit          Debit Only       Credit Only        Debit/Credit
State Incorporated In:                               Year Incorporated:                             Business License Number:                      Issued By:


Customer Service Telephone:                                                                         Hours Available:


Physical Street Address (if different than above):                                                  City:                                         State:                 Zip Code:


Describe specific product or services the company offers for which the ACH services will be used:
(Attach copies of all sales scripts, marketing materials distributed to consumers, web pages, product samples [where applicable], and any other sales and marketing materials directed to
consumers.)




For Internet Merchants, please list all URLs for which the ACH services will be used. Include passwords for any “membership” type websites.




How are authorizations received? (internet, telephone, etc) Please indicate what percentage, be specific.


________% Internet /Web Authorization, WEB                                                          ________% Check conversion by scanner, BOC
________% Telephone/Tel Authorization, TEL                                                          ________% Check conversion by scanner, ARC
________% Written Authorization, in-person signature, PPD/CCD                                       ________% Check conversion by scanner, POP
________% Written Authorization, faxed signatured, PPD/CCD                                          ________% Check conversion by scanner, RCK


By signing this Application, Merchant agrees to send transactions using the authorization methods indicated above only. Merchant agrees to notify CHECK COMMERCE prior to initiating any
entries utilizing any additional or different methods of receiving authorization for payment from customers.




What percentage of payments are from: Businesses: ________________%       Consumers: ________________%


Have you received complaints from the Better Business Bureau, Attorney General, or similar organization?          Yes      No
If yes, please attach a full explanation, including copies of complaints, dates, and disposition of all complaints.


Have you accepted ACH payments before?          Yes        No
Name of previous processor:

Please include the following with your Application. If any items are not included, please provide a written explanation.
       A voided check for primary business account (business name must be imprinted on check) or attach a letter from the bank
       Copy of Driver’s License or Passport
       Articles of Incorporation, LLC, or relevant business documents
       Most recent 3 months of credit card and/or ACH processing statements (if ACH transactions, include return rates and applicable return codes for all returned Entries within most recent
       3 months)
       Please attach any relevant marketing materials and scripts, as described above




                                                                                                            V10.10.19                             ACH PROCESSING AGREEMENT                       9
      Case 3:20-cv-18404-BRM-ZNQ Document 25-3 Filed 06/15/21 Page 10 of 10 PageID: 296


CERTIFICATE OF BENEFICIAL OWNER(S)
To help the government fight financial crime, Federal regulation requires certain financial institutions to obtain, verify, and record information about the beneficial owners of legal entity
customers. Legal entities can be abused to disguise involvement in terrorist financing, money laundering, tax evasion, corruption, fraud, and other financial crimes. Requiring the disclosure of
key individuals who own or control a legal entity (i.e., the beneficial owners) helps law enforcement investigate and prosecute the crimes.


By signing this Application, I attest that I have accurately provided the name, address, date of birth, and Social Security Number (SSN) for the following individuals (i.e. the beneficial owners):


     i)    Each individual, if any, who owns directly or indirectly, twenty-five (25) percent or more of the equity interests of the legal entity customer (e.g., each natural person that owns twenty-
     five (25) percent or more of the shares of a corporation); and


     ii)   An individual with significant responsibility for managing the legal entity customer (e.g., a Chief Executive Officer, Chief Financial Officer, Chief Operating Officer, Managing Member,
     General Partner, President, Vice President, or Treasurer).


The number of individuals that satisfy this definition of “beneficial owner” may vary. Under section (i), depending on the factual circumstances, up to four individuals (but as few as zero)
may need to be identified. Regardless of the number of individuals under each section (i), you must provide the identifying information of one individual under section (ii). It is possible that
in some circumstances the same individual must be identified under both sections (e.g., the President of Acme, Inc. who also holds a 30% equity interest). Thus, a completed form will contain
the identifying information of at least one individual (under section (ii)), and up to five individuals (i.e., one individual under section (ii) and four twenty-five (25) percent equity holders under
section (i)).

Merchant Signature:                                Printed Name:                                           Title:                                             Date:


CIP / LIST OF BENEFICIAL OWNERS HOLDING AN INTEREST OF 25% OR GREATER
Owner/Officer Name:                                                                                   Social Security Number:                            Date of Birth:


% of Equity Ownership:                                            Residence Address:


Owner/Officer Name:                                                                                   Social Security Number:                            Date of Birth:


% of Equity Ownership:                                            Residence Address:


Owner/Officer Name:                                                                                   Social Security Number:                            Date of Birth:


% of Equity Ownership:                                            Residence Address:


Owner/Officer Name:                                                                                   Social Security Number:                            Date of Birth:


% of Equity Ownership:                                            Residence Address:


IDENTIFY A SINGLE INDIVIDUAL WHO HAS A SIGNIFICANT RESPONSIBILITY TO CONTROL A MERCHANT
(i.e. CEO, CFO, COO, MANAGING MEMBER, GENERAL PARTNER, PRESIDENT, VP, OR TREASURER)

Name:                                                                                                 Title:


Social Security Number:                                                                               Date of Birth:


Residence Address:




                                                                                                               V10.10.19                               ACH PROCESSING AGREEMENT                           10
